Russell, C. J.:
The facts in the case at bar are simple and present a single,, very clear issue. The defendant is charged with usury and violation of section 31 é of the Banking Law in that he charged more than at and after the rate of 6 per cent annum for a loan of money.
The complainant, one Thomas Kane, testified that he applied to the defendant, Silverberg, for a loan of $100 on the-*4721st of February, 1914. He was informed by said defendant that he had no money to lend, but that he would sell the said Kane a diamond ring which he could pawn for that amount. Thereupon defendant delivered to the said Kane a ring, for which the complainant agreed to pay $295 in monthly installments. On the same day Kane pawned the ring for $125.
The value of the ring is variously estimated by the witnesses who testified at the trial. The wholesale value of the ring, which is the value of the ring to the defendant, was put at $145; the fair retail value of the ring, according to the People’s expert, was put at $180. On the testimony of the People, therefore, the defendant is charged with having exacted $115—the difference between the retail value of the ring and the price charged to the complainant—for the loan of $180.
If this transaction or pretended or apparent sale can properly be regarded as a mere disguise of a loan, and a device to evade the usury law, then the defendant is guilty of the crime charged.
The only difficult question presented in this controversy is a question of fact, namely, “ Was the transaction a loan of money or a sale of goods P ” Defendant’s contention is and must be, that the said transaction was a sale of goods, and hence necessarily and presumably an ordinary commercial transaction such as men of good judgment and practical sagacity are in the habit of entering into every day. Now this is most improbable. The complainant in this case was earning a salary of $90 per month. His income was small and barely sufficient for his living- expenses. He was in sharp need of money, rather than in easy financial circumstances. He was already heavily in debt on a similar transaction. It follows, therefore, that if he were a prudent man, or one even ordinarily sane, he could hardly be supposed to be in the market for diamonds for purely decorative purposes, and certainly not on the scale of lavish expenditure shown by the testimony in this case.
*48Counsel for the defense urges that the authorities cited by the district attorney in his brief are cases in the Court of Appeals in this State in which the court adjudicates the question of liability at civil law. They do not, he urges, involve the liberty of the defendant; whereas, in criminal prosecutions, the defendant is entitled to the benefit of any reasonable doubt, and is further entitled to such benefit as may be derived from testimony showing his good character. Defendant further contends that the testimony of the complaining witness is wholly unsupported by any corroborating testimony, and is, in fact, contradicted directly by the defendant. The truth is, however, that the points involving the same narrow issue are the same in both the civil and the criminal law, namely, “ Did the defendant charge more than 6 per centum per annum as interest on a loan? ”
Then, further, the story of the complaining witness Kane, regarding his transactions with the defendant, is by no means unsupported. On the contrary, it is substantially re-enforced by the written instrument under the terms of which the ring was produced and turned over and the further fact that the ring was pawned the same day, and the still further fact that the parties to this transaction had conducted a previous negotiation involving substantially the same incidents.
The defendant lays great stress in his argument on the proof given at the trial establishing his good character. This testimony was abundant, clear and cogent. However, it appears to the court that such testimony was quite unnecessary and, in fact, is not conclusive in cases like this. Many enlightened communities, such as England, Massachusetts and other States of the Union, have no usury law. New York even admits of certain exceptions, as in the case of pawnbrokers and certain loans of $5,000 and over properly secured. If the offense charged were one involving moral turpitude or shocking to the conscience of mankind, the case would be quite different. Nor *49is it vital that the complainant was a too willing victim of the usurer. The whole proposition is one involving public policy in which necessitous borrowers as a class are necessarily interested. The questions involved are therefore to be determined on broad principles and not on any such narrow consideration as the possible good character and reputation of the defendant.
Courts always attempt to search out the real nature of a transaction and will never allow mere form to circumvent the law. Kane did not go to the defendant for the purpose of buying a diamond ring. He went there to borrow money. Whatever took place after that was the creation of the defendant and his associates in wrongdoing.
The plain rule of law is that “ where property is sold at an exerbitant price, to be paid at a future day, in order to enable the purchaser to sell it immediately for cash and thus obtain the money of which he is in need, the courts will regard the transaction as a mere disguise for a loan, and if the purchaser’s obligation is for a greater sum than the fair value of the property sold and lawful interest, it will be held usurious ” (39 Cyc., 929).
In Quackenbos v. Sayer (62 N. Y., 344) the court says:
“ The sole question is, whether the transaction was a bona fide sale of the bonds at an exorbitant rate, or a loan of money under the guise and color of a sale of ohoees in action, by which the lender reserved or secured to himself a greater rate of interest than that allowed by law. The transaction must be judged by its real character, rather than by the form and color which the parties have seen fit to give it. The shifts and devices of userers to evade the statute against usury, have taken every shape and form that the wit of man could devise, hut none haye been allowed to prevail. Court have been astute in _getting at the true intent of the parties and giving effect to the statu ¡e. The device of the present appellant is not novel. *50As early as the time of Lord Mansfield, in summing up to a jury he said to them, that 6 the most usual form of usury was a pretended sale of goods’ (Lowe v. Walter, Doug., 736). In that case the negotiation was for a loan of money; the lender said he could not advance cash, but would furnish goods which the borrower took and sold by the intervention of a broker. The securities were held usurious.”
The court referred to other English cases in which the same doctrine was announced, and continued as follows:
“ The principle of these cases and the doctrines adjudged have been adopted and uniformly applied by the courts of this State (Stuart v. Mech. & Farmers Bank of Albany, 19 J. R., 496). It was held in Eagleson v. Shotwell (1 J. Ch., 536) that if on' application for a loan of money the sale of shares in an insurance company at par is made the condition of the loan, when the shares are in fact below par, the transaction is usurious (see also Cleveland v. Loder, 7 Paige, 557; Dry Dock Bank v. Am. Life Ins. & T. Co., 3 Comst., 344). The application to the plaintiff in the case at bar was by one in pressing need of money and whose necessities could not brook delay for a loan of money.”
In Dry Dock Bank v. American Life Ins. & Trust Co. (3 N. Y., 344) the Court of Appeals of this State says plainly, “ A loan may be disguised in the form of a sale of goods,” and continues :
“ Where usury is disguised under a sale of merchandise the property in the goods passes to the vendee, but the excess of price over the just value is considered as a premium for the forbearance of the debt, founded on a presumed loan of so much of the purchase money as is equivalent to the cash value of the commodity sold (see cases subsequently cited). The same rule applies to a sale or exchange of choses in action or of credit, when the real object is a loan of money, although no money is received by the borrower. The law, looking at the *51substance oí the transaction, converts the substitute agreed upon by the parties into money according to its cash value. This amount constitutes the loan to the borrower, and the real debt due from him to the lender. If the securities received by the former are depreciated, the difference between the nominal and money value is so much interest for the forbearance of the debt. If they are equivalent to money, the usury is to be established by showing more direct collateral advantage to the lender, which would avoid a contract upon a loan of money. * * * Where, however, the object of the parties is a loan of money, and something else under the form of an exchange or sale is substituted for it, the principal of the loan, and consequently of the debt contradicted by the nominal vendee, will be the value in money of the substitute received by him, and any consideration paid or secured to the vendor beyond that will in general be considered as interest for its forbearance (1 Bro. Ch. C., 150; Lowe v. Waller, Dougl., 708; 2 Camp. N. P., 875; Holt’s N. P. C., 295; Comyn on Usury, 94, 95).”
The device employed by the defendant is the latest refuge of the moneylender in this city. It is a plain and palpable attempt to evade the statute by an old and worn out contrivance.
The court finds the defendant guilty.
Fleming, J., concurs; Moss, JJ., dissents.